 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          BELMAIN PLACE CONDOMINIUM                         CASE NO. C19-156 MJP
            OWNERS ASSOCIATION,
11                                                            ORDER ON MOTION TO REVISE
                                   Plaintiff,                 CASE SCHEDULE
12
                   v.
13
            THE AMERICAN INSURANCE
14          COMPANY,

15

16          The Court, having received and reviewed the Stipulation and Order Amending Order

17   Setting Trial Date (Dkt. No. 30), makes the following findings:

18          The motion contains no specific (or insufficient) facts to establish good cause for a

19   continuance/revision and/or

20          The motion provides no suitable explanation as to why the existing case schedule

21   deadlines were not met.

22          Further, the Court indicates that the parties’ proposal to alter the deadline for filing

23   dispositive motions to within one month of the trial date is unacceptable. Any schedule which

24


     ORDER ON MOTION TO REVISE CASE SCHEDULE - 1
 1   alters the existing interval between the dispositive motions deadline and the trial date will be

 2   rejected.

 3          Therefore, IT IS ORDERED that the request to revise the existing case schedule is

 4   DENIED without prejudice to bring a renewed motion which cures the defects noted above and

 5   outlines a plan for meeting the revised deadlines.

 6          The clerk is ordered to provide copies of this order to all counsel.

 7          Dated November 14, 2019.

 8

 9
                                           A
                                           Marsha J. Pechman
                                           United States Senior District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION TO REVISE CASE SCHEDULE - 2
